DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I , claim(s) 1-16 and 19-21, drawn to a method for preparing a solid dosage form.
Group II, claim(s) 17-18, drawn to a solid dosage form.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant is requested to elect a specific and defined species to each of the following components:
-A specific and defined species of at least one antibody or functional fragment thereof (see claims 10-11 for list of species)
- A specific and defined species of a surfactant (see claim 12 for list of species)
-A specific and defined species of an extrusion-spheronization aid (see claim 3 for list of species)
-A specific and defined species of a disintegrant (see claim 3 for list of species)
-A specific and defined species of at least one further excipient with specificity to a specific filler, a specific amino acid, a specific sustained release agent (see claims 3-4 for list of species)
-A specific and defined species of a sustained release coating (see claim 6 for list of species)
-A specific and defined species of a delayed release coating (see claim 15 for list of species)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 17.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of the solid dosage form, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Luck et al. (WO 99/45903, IDS reference). Luck et al. teach the manufacture of spheronized multiparticulates with D-glucose by wet granulation, extrusion and spheronization comprising immunoglobulins, microcrystalline cellulose, D-glucose and Polyethylene glycol which are further coated with Methocel. According to Example 1 of Luck et al., Polyethylene glycol 4500 (7.5%, weight/ weight) is added to 37.8 g water and mixed by stirring until dissolved. The active compound (C. difficile toxin A and B hyperimmune globulin (bovinemilk) (also referred as TABI)), 35 g (50%, weight/weight), microcrystalline cellulose (NF), 21 g (30%, weight/weight), and D-glucose ('°C,), 8.75 g (12.5%, weight/weight) are combined into a clean container and mixed by stirring for 2 minutes at 300 rpm until homogeneous. Over a 2 to 5 minute interval, the water/polyethylene glycol solution is added by an atomized spray while mixing the active compound/microcrystalline cellulose/D-glucose ('*C,) at 300rpm.The wet mass is mixed for an additional 2 minutes at 300rpm after addition of all the solution. The wetted material is transferred to the extruder (Caleva Model 10) fitted with a 1.0 mm screen. The wetted material is extruded through the 1.0 microns screen at an agitator speed of 20-25rpm. The extrudate is transferred into the spheronizer and spheronized using a disc speed of 1200 rpm for 25 minutes. After spheronizing, the multiparticulates are collected and the water is removed by drying at 35-40 C until moisture is less than 7%. After drying, the multiparticulates are passed through 12 and 20 mesh screens and the 12 to 20 mesh size multiparticulates retained. The 12 to 20 mesh multiparticulates are further spray coated in a 2 inch Wurster fluid bed coater with a 10% (weight/weight) solution of Methocel E5 (USP) in water (USP) to a weight gain of 2% (50g of 12-20 mesh multiparticulates plus lg Methocel E5 (USP)). After Methocel E5 (USP) is applied, 50g of Methocel E5 (USP) coated multiparticulates are removed and spray coated with a 10% (weight/weight) entero-colonic coating solution. The entero-colonic solution is 7% Eudragit $100 (NF), 1.3% triethyl citrate (NF) and 1.7% talc (USP) in isopropyl alcohol USP:water USP (97:3). The entero-colonic coating was applied to a weight gain of 23.5% (50g of Methocel E5 (USP) coated multiparticulates plus 11.75g of entero-colonic coating). After entero-colonic coating is applied, multiparticulates are dried in fluid bed coater for 30 minutes at 30°C. As described above Luck et al. teach the manufacture of an orally derivable formulation enabling the therapeutic delivery of immunoglobulins to the colon by the preparation of the multiparticulates (see page 3, line 1 to page 6, line 17; example 1, pages 11-18). According to the examples disclosed in the description of the present application (page 48; lines 30-37) only comparative example 1 is defined (25% microcrystalline cellulose, 25% porous calcium carbonate/phosphate, 40% sorbitol, 10% sodium starch glycolate in the powder blend and 10 ml binding liquid containing 14.2 mg/ml adalimumab). The above teachings by Luck et al. clearly renders obvious applicant’s claims 1 and 17.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIGABU KASSA/Primary Examiner, Art Unit 1619